                                    UNITED STATES DISTRICT COURT
                                                             for the
                                                  Eastern District of
                                              __________           of Texas
                                                                      __________

                  United States of America                      )
                             v.                                 )
                      CLIFTON PAPE
                                                                )      Case No.
                                                                )                 5:21-MJ-_7_
                       SALLY JUNG                               )
                                                                )
                                                                )
                        Defendant(s)


                                              CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
%HJLQQLQJLQRUEHIRUH         June 2020 and continuing to today       in the county of       Bowie and elsewhere    in the
     Eastern          District of   Texas and elsewhere     , the defendant(s) violated:

          Code Section                                                    Offense Description
18 U.S.C. § 1031                             Major fraud against the United States




        This criminal complaint is based on these facts:
See attached affidavit.




        ✔ Continued on the attached sheet.
        u

                                                                                           Appearing by Phone
                                                                                           Complainant’s signature

                                                                                          USSS SA William Mack
                                                                                            Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\SKRQH.


Date:       1/12/2021
                                                                                              Judge’s signature

City and state:                     Texarkana, Texas                     Caroline M. Craven United States Magistrate Judge
                                                                                            Printed name and title
              IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF TEXAS
                      TEXARKANA DIVISION

UNITED STATES OF AMERICA                 §
                                         §
v.                                       §            No. 5:21-MJ-_7_
                                         §         JUDGE SCHROEDER
CLIFTON PAPE                             §
SALLY JUNG                               §

                          NOTICE OF PENALTY

.
                                  Count One

VIOLATION:                     18 U.S.C. § 1031
                               (Major fraud against the United States)

PENALTY:                       Imprisonment for not more than ten years; a
                               fine not to exceed $1,000,000; a term of
                               supervised release of not more than three
                               years. If the gross loss to the Government or
                               the gross gain to a defendant is $500,000, then
                               a not to exceed $5,000,000.

SPECIAL ASSESSMENT:            $100.00

     SIGNED this 12th day of January, 2021.




                                              ____________________________________
                                              CAROLINE M. CRAVEN
                                              UNITED STATES MAGISTRATE JUDGE
